


116 HR 2755 IH: Buy America 2.0 Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2755
IN THE HOUSE OF REPRESENTATIVES

May 15, 2019
Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Garamendi, Mr. Kildee, Mr. Pocan, Mr. Gallego, Ms. Norton, Mr. Cisneros, Mr. Sherman, Mrs. Lawrence, Mr. Lamb, Mr. Soto, Ms. Finkenauer, Ms. Sánchez, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To standardize and extend certain Buy America provisions.
 
 
1.Short titleThis Act may be cited as the Buy America 2.0 Act.  2.Use of American iron, steel, and manufactured goods (a)In generalFunds made available to carry out a transportation or infrastructure project using Federal funds may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States. 
(b)ExceptionsSubsection (a) shall not apply in any case or category of cases in which the head of the Federal department or agency overseeing a project finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or  (3)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)WaiverIf the head of a Federal department or agency receives a request for a waiver under this section, the head of such department or agency shall make available to the public a copy of the request and information available to the head of such department or agency concerning the request, and shall allow for public input on the request for at least 15 days prior to making a finding based on the request. The head of such department or agency shall make the request and accompanying information available by electronic means, including on the official public internet site of such department or agency.  (d)ApplicationThis section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)ApplicabilityNothing in this section shall supercede or preempt any existing Buy America provision to the extent such provision conflicts with this section.  3.Public transportation Buy America provisionsSection 5323(j)(2)(C)(i) of title 49, United States Code, is amended— 
(1)by striking and at the end of subclause II;  (2)in subclause (III), by striking and each fiscal year thereafter, is more than 70 percent of the cost of all components of the rolling stock; and and inserting is more than 70 percent of the cost of all components of the rolling stock;; and 
(3)by inserting after subclause (III) the following:  (IV)for fiscal year 2021 is more than 75 percent of the cost of all components of the rolling stock; 
(V)for fiscal year 2022 is more than 80 percent of the cost of all components of the rolling stock;  (VI)for fiscal year 2023 is more than 85 percent of the cost of all components of the rolling stock; 
(VII)for fiscal year 2024 is more than 90 percent of the cost of all components of the rolling stock;  (VIII)for fiscal year 2025 is more than 95 percent of the cost of all components of the rolling stock; and 
(IX)for fiscal year 2026 and each fiscal year thereafter is 100 percent of the cost of all components of the rolling stock; and.   4.Rail loan and loan guarantee Buy America provisionsSection 502(h)(3) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is amended— 
(1)by striking and at the end of subparagraph (A);  (2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by adding at the end the following:  (C)the requirements of section 24405(a) of title 49, United States Code.. 
5.Aviation Buy America provisionsSection 50101 of title 49, United States Code, is amended— (1)in subsection (a) by inserting , iron, after steel; and 
(2)in subsection (b)— (A)in paragraph (2), by inserting , iron, after steel; and 
(B)in paragraph (3), by striking subparagraph (A) and inserting the following:  (A)the cost of components and subcomponents produced in the United States— 
(i)for fiscal year 2020 is more than 65 percent of the cost of all components of the facility or equipment;  (ii)for fiscal year 2021 is more than 70 percent of the cost of all components of the facility or equipment; 
(iii)for fiscal year 2022 is more than 75 percent of the cost of all components of the facility or equipment;  (iv)for fiscal year 2023 is more than 80 percent of the cost of all components of the facility or equipment; 
(v)for fiscal year 2024 is more than 85 percent of the cost of all components of the facility or equipment;  (vi)for fiscal year 2025 is more than 90 percent of the cost of all components of the facility or equipment; 
(vii)for fiscal year 2026 is more than 95 percent of the cost of all components of the facility or equipment; and  (viii)for fiscal year 2027, and each fiscal year thereafter, is 100 percent of the cost of all components of the facility or equipment; and. 
6.Safe drinking water buy America provisionSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds.   